—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Bucaria, J.), dated September 26, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment, as they demonstrated their prima facie entitlement to judgment as a matter of law, and the plaintiffs failed to raise a triable issue of fact (see, Lopez v Senatore, 65 NY2d 1017, 1019; Smith v Askew, 264 AD2d 834; Ryan v Xuda, 243 AD2d 457; Medina v Zalmen Reis & Assocs., 239 AD2d 394; Friedman v U-Haul Truck Rental, 216 AD2d 266; Marshall v Albano, 182 AD2d 614; Pagano v Kingsbury, 182 AD2d 268). Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.